ACCEPTED
                                                                                     03-14-00797-CV
                                                                                           11032932
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                6/8/2016 10:07:40 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                              No. 03-14-00797-CV

                       IN THE COURT OF APPEALS              FILED IN
                                                     3rd COURT OF APPEALS
                   FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                            AUSTIN, TEXAS            6/8/2016 10:07:40 AM
           _________________________________________________
                                                       JEFFREY D. KYLE
                                                                  Clerk
                   DARRELL J. HARPER, TDCJ No. 1957729,
                                Appellant,

                                      v.

        STATE OF TEXAS COMMISSION ON JAIL STANDARDS, et al.,
                              Appellees.
          _________________________________________________

                On Appeal from the 98th Judicial District Court
                            Travis County, Texas
           _________________________________________________

            DESIGNATION OF NEW ATTORNEY-IN-CHARGE
           _________________________________________________


KEN PAXTON                                 KAREN D. MATLOCK
Attorney General of Texas                  Assistant Attorney General
                                           Chief, Law Enforcement Defense
JEFFREY C. MATEER                          Division
First Assistant Attorney General
                                           AMANDA M. KATES
BRANTLEY STARR                             Assistant Attorney General
Deputy First Assistant Attorney            Attorney-In-Charge
General                                    Texas Bar No. 24075987
                                           Law Enforcement Defense Division
JAMES E. DAVIS                             Office of the Attorney General
Deputy Attorney General for                Post Office Box 12548
Civil Litigation                           Austin, Texas 78711-2548
                                           (512) 463-2080 / Fax (512) 936-2109
To the Honorable Justices of the Third Court of Appeals:

      Defendants Texas Commission on Jail Standards and Anthony Mikesh submit

this Designation of New Attorney-in-Charge.

      This matter has been internally re-assigned to Assistant Attorney General

Amanda M. Kates. Please exclude Assistant Attorney General Kimberly Kauffman

from any further notices regarding this action. It is requested that all future

correspondence and documents in this matter be sent to Mrs. Kates at the address

provided below.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 JEFFREY C. MATEER
                                 First Assistant Attorney General

                                 BRANTLEY STARR
                                 Deputy First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 KAREN D. MATLOCK
                                 Assistant Attorney General
                                 Chief Law Enforcement Defense Division

                                 /s/ Amanda M. Kates
                                 AMANDA M. KATES
                                 Assistant Attorney General
                                 Attorney-In-Charge
                                 State Bar No. 24075987
                                 Amanda.Kates@texasattorneygeneral.gov
                                       2
                                     Law Enforcement Defense Division
                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     Phone: (512) 463-2080 / Fax: (512) 936-2109

                                     ATTORNEYS FOR DEFENDANTS TEXAS
                                     COMMISSION ON JAIL STANDARDS
                                     AND MIKESH



                      NOTICE OF ELECTRONIC FILING

      I, AMANDA M. KATES, Assistant Attorney General of Texas, do hereby

certify that I have electronically submitted for filing, a correct copy of the foregoing

Designation of New Attorney-in-Charge in accordance with the Electronic Case

Files system of the Third Court of Appeals of Texas, on June 8, 2016.

                                        /s/ Amanda M. Kates
                                        AMANDA M. KATES
                                        Assistant Attorney General




                                           3
                         CERTIFICATE OF SERVICE

      I, AMANDA M. KATES, Assistant Attorney General of Texas, do hereby

certify that a correct copy of the foregoing Designation of New Attorney-in-

Charge has been served by placing same in the United States Postal Service, postage

prepaid, on June 8, 2016 addressed to:

Darrell Harper, TDCJ No. 1957729
TDCJ – Ellis Unit
1697 FM 980
Huntsville, TX 77343
Appellant Pro Se

                                         /s/ Amanda M. Kates
                                         AMANDA M. KATES
                                         Assistant Attorney General




                                           4